Stewart, J.,
delivered the opinion of the Court.
If the complainant will not have a complete remedy at law, for the apprehended grievance, he is clearly entitled to be protected by the summary and preventive'process of the interlocutory injunction.
But might not adequate damages be recovered by him at law, if he were wantonly intruded upon and broken up in his business? Is it quite certain that in such case, he would not be entitled to recover, not only consequential, but exemplary damages, if he were disturbed under circumstances of aggravation ? If there can be ample redress at law, a Court of Equity ought not to interfere, because the parties have the constitutional right to trial by jury. However this might possibly be, according to the “averments of the bill detailing the circumstances of his case, if he has duly discharged all his obligations under the lease, he ought not to be disturbed; and is entitled to the remedy he seeks, because he might not be able to recover in a suit at law, adequate damages for such disturbance of his possession, as threatened.
In this respect, we should have had no difficulty in asserting his right to the injunction.
But it does not sufficiently appear from the allegations of the bill, that he has performed all his obligations under the lease. The averment, that he remains in possession of the premises, under the lease, and has had quiet and peacable possession and occupation of the same, without the further averment, that he has performed all the. covenants and conditions incumbent on him, does not present that full disclosure of the case, to justify the extraordinary relief asked.
To warrant the Court in issuing aii injunction, strong prima facie evidence of the facts, on which the complain*207ant’s equity rests, must he presented to the Court; and a full and candid disclosure of all tlie facts. Union Bank vs. Poultney, 8 G. & J., 324; Reddall vs. Bryan, 14 Md., 476 ; Canton Co. of Balt. vs. N. Central Railway Co., 21 Md., 398; Shoemaker vs. Nat. Mech. Bank, 31 Md., 398.
(Decided 15th May, 1874.)
The hill should fully and fairly state the case, within the knowledge of the plaintiff, so that the Court may see that prima facie, the thing is fair, in the aspect in which it is presented to the Court—all the facts must he brought before the Court, which are material—there must he no concealment —all the res gestae must be represented as they actually are. Kerr on Inj., 608.
The lease under which the complainant claims the right to occupy and possess the property, contains sundry stipulations, to he observed by the complainant—whether they have been faithfully performed on his part, does not appear. If there had been such averments, liis prayer ought to have been granted, and injunction issqed; hut the hill was defective, in this regard, and the Circuit Court committed no error, in refusing the injunction.

Order affirmed.